UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2157



CYNTHIA LOROENE BROWN,

                                              Plaintiff - Appellant,

          versus


PHILLIP FRAZIER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Robert S. Carr, Magistrate Judge.
(CA-95-3246-9-19)


Submitted:   February 3, 1998          Decided:     February 18, 1998


Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia Loroene Brown, Appellant Pro Se. Stephen Peterson Groves,
Sr., Randell Croft Stoney, Jr., YOUNG, CLEMENT, RIVERS & TISDALE,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cynthia   L.   Brown   appeals       the   magistrate   judge's*   orders

entered in accordance with a jury verdict that she was entitled to

"zero dollars" in damages in a personal injury action and denying

her Fed. R. Civ. P. 59(a) motion. At trial, the Defendant conceded

liability but contested Brown's damages. The evidence at trial

revealed that a car driven by the Defendant and traveling at less

than five miles per hour rear-ended a truck driven by Brown. Imme-

diately after the accident, Brown informed the Defendant that she

was fine; however, several weeks later, she claimed to have sus-

tained injuries during the accident. After entry of judgment pur-

suant to the jury's verdict, Brown moved for a new trial. In his

opinion denying the motion, the magistrate judge characterized as

"incredible" Brown's testimony concerning her claimed injuries. Our

review of the record reveals that Brown's proof of damages com-

pletely failed. We therefore affirm. See Page v. Crisp, 399 S.E.2d

161, 126 (S.C. Ct. App. 1990). We dispense with oral argument

because the facts and legal arguments are adequately presented in

the material before the court and argument would not significantly

aid the decisional process.




    *
      The parties consented to the jurisdiction of the magistrate
judge. See 28 U.S.C. § 636(c)(1) (1994).


                                      2
    AFFIRMED




3